In the

United States Court of Appeals
               For the Seventh Circuit

No. 09-1675

L ARRY D. S TORIE,
                                                 Plaintiff-Appellant,
                                  v.

R ANDY’S A UTO S ALES, LLC,

                      Defendant/Third-Party Plaintiff/Appellee,

                                  v.

S T. P AUL M ERCURY INSURANCE C OMPANY,

                                 Third-Party Defendant/Appellee.


             Appeal from the United States District Court
      for the Southern District of Indiana, Indianapolis Division.
       No. 1:07-cv-22-WTL-DML—William T. Lawrence, Judge.



  A RGUED S EPTEMBER 16, 2009—D ECIDED D ECEMBER 17, 2009




  Before C UDAHY, W OOD , and SYKES, Circuit Judges.
  C UDAHY, Circuit Judge. In 2004, Larry D. Storie bought a
truck that had been involved in a fatal accident the previ-
2                                               No. 09-1675

ous year. Claiming that he had been misled about the
truck’s history, he brought suit against a number of
companies that had owned the truck between the time of
the accident and his purchase of it. The present case
concerns Storie’s lawsuit against Randy’s Auto Sales, LLC.
He alleges that Randy’s failed to apply for a salvage title,
as it was required to do under Indiana law. The district
court granted summary judgment in favor of Randy’s,
finding that Ind. Code § 9-22-3-11(e) does not require
an entity that acquired a wrecked vehicle to apply for a
salvage title when it no longer owns the vehicle upon
the receipt of the certificate of title. Because this case
turns on the interpretation of an ambiguous state statute,
we certify the case to the Supreme Court of Indiana.


                   I. BACKGROUND
  On November 17, 2003, the driver of a Western Star truck
was killed in Indiana when the freight he was carrying
shifted forward and pierced the cab. The truck was de-
clared a total loss and purchased by its insurer, St. Paul
Mercury Insurance Company. St. Paul applied for a
Tennessee certificate of title as proof of its ownership, but
did not apply for a salvage title.
  Before Tennessee issued the title to St. Paul, the truck
changed hands several times in quick succession. On
January 13, 2004, St. Paul sold the truck to Randy’s, an
Indiana-based car dealer, which in turn sold the vehicle
nine days later to West Side Auto Parts, Inc. West Side
brought the truck to its headquarters in Owensboro,
Kentucky. The next month, on February 26, 2004, West
No. 09-1675                                                 3

Side sold the vehicle to Duckett Truck Center, Inc. in
Farmington, Missouri.
  After these transactions, but before the truck was
finally sold to plaintiff Storie, Tennessee issued a
certificate of title to St. Paul on March 19, 2004. On or
about April 13, 2004, St. Paul sent the title to Randy’s,
which duly forwarded the title to West Side, which in
turn passed it over to Duckett. None of these entities
applied for a salvage title.
   On June 11, 2004, Duckett sold the truck to Storie, an
Illinois resident, who applied for an Illinois title on the
truck. After driving the truck for more than eighteen
months and two-hundred thousand miles, Storie claims
that he learned of the vehicle’s involvement in a fatal
accident for the first time. On August 16, 2006, Storie
brought suit against St. Paul, Randy’s, West Side and
Duckett in the United States District Court for the
Eastern District of Missouri. Storie voluntarily dismissed
his claims against Randy’s and West Side for lack of
personal jurisdiction. He then refiled his claims against
Randy’s and West Side in the United States District
Court for the Southern District of Indiana.
  The present case concerns Storie’s action against Randy’s
only. He contends that Randy’s violated Ind. Code § 9-22-
3-11(e), which provides:
   Any other person acquiring a wrecked or damaged
   motor vehicle, motorcycle, semitrailer, or recre-
   ational vehicle that meets at least one (1) of the
   criteria set forth in section 3 of this chapter, which
   acquisition is not evidenced by a certificate of
   salvage title, shall apply to the bureau within
4                                                 No. 09-1675

    thirty-one (31) days after receipt of the certificate
    of title for a certificate of salvage title.1
Storie argues that Randy’s “acquired” the truck on Janu-
ary 13, 2004, when it purchased the vehicle from St. Paul.
He submits further that Randy’s lack of continuing owner-
ship at the time it received the certificate of title is of no
moment. Storie thus contends that the provisions of
Ind. Code § 9-22-3-11(e) were triggered and that Randy’s
failure to apply for a salvage title violated the statute.
   The district court was not convinced. It held that
Randy’s had no obligation under Indiana law to obtain a
salvage title, opining that “[b]y the time it received the
title from St. Paul, it no longer owned the Truck, and
therefore could not have obtained any Indiana title for it.”
Storie v. Randy’s Auto Sales, LLC, 2009 WL 348751, at *2 (S.D.
Ind. Feb. 6, 2009). It thus granted summary judgment in
favor of Randy’s. Id. In doing so, however, the court noted
that its “holding is not necessarily consistent with the
presumed purpose of the salvage title requirement, which
is to protect consumers against the risks associated with
purchasing previously wrecked vehicles without knowl-
edge of their history.” Id. at n.4. Nevertheless, the court
felt unable to “impose a statutory duty where none
exists.” Id.
  In its opinion, the district court omitted reference to
four arguments advanced by Randy’s in its motion for


1
  Storie’s complaint alleges a violation of Ind. Code § 9-22-3-
11(d) (2004). The statute was amended in 2006, with the result
that the old subsection (d) became the new subsection (e).
The amendment had no substantive effect.
No. 09-1675                                               5

summary judgment, namely that Indiana’s salvage title
applies only to vehicles that will be owned and operated
within Indiana, that Indiana law would follow the law
of the titling state, that insurance companies are gate-
keepers upon whom dealers can legally rely and that Ind.
Code § 9-22-3-11(e) does not apply to dealers.
  Storie now appeals from the entry of summary judgment
against him.


                    II. DISCUSSION
   Summary judgment is proper only if “there is no genuine
issue of material fact and the moving party is entitled to
judgment as a matter of law.” Fed. R. Civ. P. 56(c). We
review the district court’s grant of summary judgment
de novo. See Petts v. Rockledge Furniture LLC, 534 F.3d 715,
720 (7th Cir. 2008). To the extent we are called upon to
review the district court’s interpretation of a statute, the
standard of review is likewise de novo. See Boyd v.
Illinois State Police, 384 F.3d 888, 896 (7th Cir. 2004).


A. The Application of Ind. Code § 9-22-3-11(e) to
   Randy’s
  Does Ind. Code § 9-22-3-11(e)’s reference to “any other
person” capture a former owner that sells a salvage vehicle
before it receives the certificate of title? According to
Storie, it is immaterial whether an entity that acquired a
wrecked vehicle actually owns it upon receipt of the title.
Its obligation to apply for a certificate of salvage title
remains unaffected. The district court, in contrast, found
6                                               No. 09-1675

that a lack of continuing ownership absolves an acquiring
person of any obligation to apply for a salvage title when
it receives the certificate of title.
  Ind. Code § 9-22-3-11(e) is not a model of clarity. Liter-
ally, its command that “[a]ny other person acquiring a
wrecked or damaged motor vehicle . . . shall apply to the
bureau . . . after receipt of the certificate of title for a
certificate of salvage title” might capture current and
former owners alike, as long as they once “acquired” the
vehicle. Section 11 makes no explicit reference to an
ongoing requirement of ownership. Yet, a variety of
arguments suggests that former owners might neverthe-
less be exempt.
  Competing interpretations of the statute lead us to
conclude that it is ambiguous and that it should be certi-
fied to the Indiana Supreme Court pursuant to our Circuit
Rule 52. We consider the reasoning that supports the
district court’s conclusion before considering that which
opposes it.
  There are a number of reasonable arguments that the
obligations imposed by Ind. Code § 9-22-3-11(e) are limited
to current owners.
  First, Ind. Code § 9-22-3-4 states that the bureau will
issue a certificate of salvage title as “proof of ownership.”
This might suggest that an entity cannot or should not
apply for such a certificate if it no longer owns the salvage
vehicle when it receives the certificate of title. Indeed,
Section 4 only allows “the acquiring insurance company,
disposal facility, or person” to apply for a certificate
of salvage title. If the vehicle has been subsequently sold
No. 09-1675                                                      7

to a new party, it is not entirely clear how the former
owner can then be characterized as “the acquiring” party.
  Second, being a present participle, “acquiring” implies
that the legislature envisioned some form of simultaneity
between the act of acquiring a salvage vehicle and re-
ceiving the certificate of title.2 This might suggest that
Indiana never intended for companies that acquire salvage
vehicles to be bound by § 9-22-3-11(e) if they receive
the certificates of title after they have sold the vehicles.
   Third, and perhaps most importantly, the Indiana Court
of Appeals has held that acquisition denotes ownership.
See Larkin’s Body Shop, 673 N.E.2d at 849. If these terms
are in fact synonymous, then Ind. Code § 9-22-3-11(e)
requires “any other person” owning a wrecked or
damaged motor vehicle to apply for a salvage title within
thirty-one days of receiving the certificate of title. If a
person does not own the vehicle when she receives the
title, then she would not be obliged to apply for a salvage
title.
 Before proceeding, a few words of caution are in order.
One might be tempted to look to the section’s purported


2
   Although “acquiring” is a somewhat ambiguous term, it does
seem to require some change in ownership or that the wrecked
vehicle change hands in some respect. The Indiana Court of
Appeals has clarified that an owner whose car is totaled, but
who receives a settlement from an insurer and decides to
maintain possession of the wrecked vehicle, does not “acquire”
it. Allstate Ins. Co. v. Larkin’s Body Shop & Auto Care, 673 N.E.2d
846 (Ind. Ct. App. 1996). Such an owner therefore is not
required to apply for a salvage title. Id.
8                                                     No. 09-1675

title for guidance. After all, the U.S. Supreme Court has
observed that the title of a section can clarify ambiguities
in the legislation’s text. See INS v. National Center for Immi-
grants’ Rights, 502 U.S. 183, 189-09 (1991).3 The “official”
title on the http://www.in.gov website is “Application by
insurer or owner for certificate of salvage title.” 4 This title
makes no reference to former owners and might thus
suggest that its reach be limited to current owners. But it
appears that there is in fact no official title. The enacting


3
   Nevertheless, such a heading is only “a short-hand reference
to the general subject matter involved” and is “not meant to take
the place of the detailed provisions of the text.” Trainmen v.
Baltimore & Ohio R.R., 331 U.S. 519, 528 (1947). Moreover, a
heading cannot limit the plain meaning of the text. See Intel Corp.
v. Advanced Micro Devices, Inc., 542 U.S. 241, 256 (2004). Although
the “official” title (as indicated in the forthcoming text) suggests
that Section 11 does not apply to entities that no longer own
wrecked vehicles when they receive the certificates of title, it
does not demand that conclusion. Arguably, Subsection (e)’s
reference to “any other person” is sufficiently broad to capture
former owners. In any event, we decline to place weight on
this title.
4
  At first blush, there would appear to be a tension between
West’s annotated title of Ind. Code § 9-22-3-11, which provides:
“Salvage titles; applications by insurers, self-insurers or other
parties; owner surrenders certificate of title; Class D infraction,”
and the “official” title on the http://www.in.gov website, which
simply states: “Application by insurer or owner for certificate of
salvage title.” It would seem that the official title is to be
preferred. See Neidow v. Cash in a Flash, Inc., 841 N.E.2d 649, 654
(Ind. Ct. App. 2006).
No. 09-1675                                                  9

legislation does not contain headings for the sections. See
Ind. Pub. L. No. 2-1991, amended by Ind. Pub. L. No. 268-
2003 & Ind. Pub. L. No. 110-2006. The section titles would
seem to have been added later for purposes of clarity.
This being the case, we decline to place weight on the
heading to Ind. Code § 9-22-3-11, which is available at
the http://www.in.gov website.
  Despite the preceding bases for inferring that the reach
of Ind. Code § 9-22-3-11(e) is limited to current owners,
there are some respectable arguments that suggest the
opposite conclusion.
  First, the preceding arguments have important limita-
tions. In Larkin’s Body Shop, for instance, the Indiana
Court of Appeals did not hold that acquisition is synony-
mous with ownership for all purposes. Larkin’s Body
Shop, 673 N.E.2d at 849. Indeed, the court noted that its
holding was specific to the circumstances of the case. Id.
   In addition, although certificates of salvage title operate
as “proof of ownership,” so too do certificates of title. Yet,
it is clear that an entity can assign its ownership interest in
a vehicle without immediately providing a certificate of
title. See Ind. Code § 9-17-3-3; Madrid v. Bloomington Auto
Co., Inc., 782 N.E.2d 386, 395 (Ind. Ct. App. 2003) (holding
that, under Indiana law, ownership can be transferred
consistent with the UCC irrespective of whether the
certificate of title has been delivered). Thus, dealers can
and, accordingly to Randy’s, regularly do sell vehicles
10                                                  No. 09-1675

before they receive the associated certificates of title.5 This
means that certificates of title, which ostensibly act as proof
of ownership, are routinely issued to former owners.
  Second, § 9-22-3-11(a) limits the section’s application to
“persons,” who are defined as certain insurance compa-
nies. However, the remainder of Section 11 also refers to,
and imposes obligations upon, “owners,” “lien-holders”
and “self-insured entities.” These appear to be distinct
from the “persons” (i.e., insurance companies) defined in
subsection (a). Thus, when subsection (e) makes reference
to “any other person,” it would seem to refer to more
than the “persons” (insurance companies), owners, lien-
holders and self-insured entities referenced above. Such
all-encompassing language could reasonably be con-
sidered to capture former owners who subsequently
receive certificates of title.
  Third, a literal reading of subsection (e) might encompass
Appellee’s acquisition in this case. The company could
surely be characterized as “acquiring” the truck when
purchasing it. Randy’s also received the certificate of title.
Pursuant to the literal command of the subsection, it was
arguably required to apply for a salvage title. This conclu-



5
  Randy’s asserts in its brief that it is customary for dealers to
sell vehicles before receiving the certificate of title because
they “may be waiting weeks or months” before the title
arrives. We direct Randy’s to Ind. Code § 9-17-3-3(b), which
allows a licensed dealer who does not yet possess a certificate
of title to sell a vehicle to another licensed dealer only if the
seller can deliver that title within twenty-one days of the sale.
No. 09-1675                                                11

sion is bolstered by the purpose underlying the
statute, which is presumably to protect consumers from
innocently purchasing wrecked vehicles. See generally
Lewis v. Horace Mann Ins. Co., 410 F. Supp. 2d 640, 659 (N.D.
Ohio 2005) (characterizing another state’s salvage title law
in this way); O’Brien v. B.L.C. Ins. Co., 768 S.W.2d 64, 70
(Mo. 1989) (same). If car dealers or other sellers can evade
the command of the statute by simply selling a salvage
vehicle before the certificate of title arrives, the entire
purpose of the legislation can be readily defeated. The
Indiana Supreme Court has held that ambiguous statutes
should be construed “so as to arrive at the apparent
intention of the legislature.” Dague v. Piper Aircraft Corp.,
418 N.E.2d 207, 210 (Ind. 1981). Notably, the district court
indicated that its interpretation was in some tension with
the underlying purpose of the statute. Storie, 2009 WL
348751, at *2 n.4.
  Given these difficulties, we find Ind. Code § 9-22-3-11(e)
to be ambiguous. We conclude that the question raised by
the present case may best be answered by the Indiana
Supreme Court. See Amoco Prod. Co. v. Laird, 622 N.E.2d
912, 915 (Ind. 1993) (holding that Indiana courts will only
engage in statutory interpretation if the language of the
statute is ambiguous); see also Arizonans for Official English
v. Arizona, 520 U.S. 43, 79 (1997); Transamerica Ins. Co. v.
Henry, 904 F.2d 387, 390 (7th Cir. 1990). Before we certify
this question, however, we must first ascertain whether the
issue is outcome-determinative. See Shirley v. Russell, 69
F.3d 839, 844 (7th Cir. 1995).
12                                              No. 09-1675

  B. The Interpretation of Ind. Code § 9-22-3-11(e) Is
     Outcome-Determinative
  Although we conclude that Ind. Code § 9-22-3-11(e) is
ambiguous and best interpreted by the Supreme Court of
Indiana, we can only certify the question if the present
case turns on the meaning of this statute. See Shirley,
69 F.3d at 844; Henry, 904 F.2d at 390.
   In its response brief, Randy’s presented a number of
additional arguments in favor of its position. Although
the district court did not consider these arguments in
its summary judgment ruling, we may consider them
because our review is de novo. See Stutler v. Illinois Dept.
of Corrections, 263 F.3d 698, 703 (7th Cir. 2001).
  The first, and foundational, question is whether Ind.
Code § 9-22-3-11(e) in fact applies to Randy’s in the
present case. There seems little question that it does.
Because the district court’s subject matter jurisdiction
was based on diversity, the forum state’s choice of law
rules determine the applicable substantive law. See
Sound of Music Co. v. 3M, 477 F.3d 910, 915 (7th Cir.
2007). Here, the choice of law analysis is straightfor-
ward. Storie brought the present action in the Southern
District of Indiana, alleging a violation of an Indiana
statute. It is well-established “that Indiana law applies
to a claim under an Indiana statute.” Allen v. Great Am.
Reserve Ins. Co., 766 N.E.2d 1157, 1166 (Ind. 2002). The
only question is whether the Indiana statute applies to
the facts alleged in the complaint. Id. Ind. Code § 9-22-3-
11(e) clearly applies to the facts of the present case.
Randy’s—an Indiana resident—purchased and sold the
salvage vehicle in Indiana, thus conducting activities in
No. 09-1675                                                  13

Indiana that are directly regulated under the Indiana
statute.
  Storie submits that the Indiana savage title law only
applies to vehicles that are to be owned and operated
within Indiana, citing a decision of the United States
District Court for the Southern District of Indiana. See Riha
v. State Farm Mutual Automobile Ins. Co., 2007 WL 42976
(S.D. Ind. Jan. 3, 2007).
  Riha placed determinative weight on Ind. Code § 9-17-2-
1(a). This provision, which appears in a separate Chapter
from the one that governs salvage vehicles, requires every
person who both becomes an Indiana resident and owns a
vehicle that will be operated in Indiana to obtain a certifi-
cate of title within sixty days. It is not at all clear how this
provision can be read to relieve “any other person acquir-
ing” a wrecked vehicle in Indiana of the responsibility to
apply for a salvage title when that vehicle will not be used
in-state. Ind. Code § 9-17-2-1(a) simply requires new
Indiana residents to obtain Indiana certificates of title for
their vehicles. It says nothing about the situation of an
entity that acquires a wrecked vehicle for the purpose of
Ind. Code § 9-22-3-11(e).
  Storie next urges this court to rely on and follow a
decision of the United States District Court for the Eastern
District of Missouri, which held that Indiana law would
require the application of the law of the titling state. See
Storie v. Duckett Truck Center, Inc., 2007 WL 4379174 (E.D.
Mo. Dec. 13, 2007). Duckett—a case brought by Appellant
against the company that sold him the truck—focused on
Ind. Code § 26-1-9.1-316. The Duckett court concluded from
this provision that Indiana would look to Tennessee’s
14                                                   No. 09-1675

salvage title statutes, given that the latter jurisdiction
issued the vehicle’s certificate of title.
  Ind. Code § 26-1-9.1-316 provides that the local law of the
jurisdiction “under whose certificate of title the goods are
covered governs perfection, the effect of perfection or non-
perfection, and the priority of a security interest in goods
covered by a certificate of title.” Id. The Duckett court thus
inferred that, under Indiana law, the titling state’s law
similarly governs the obligation to apply for a salvage title.
  We are not convinced that the Missouri federal court’s
inference in Duckett was correct. Although the statute
specifies that the titling state’s law governs perfection and
priority of a security interest in a vehicle, nowhere does
the statute indicate that the titling state’s law covers
anything more than that. Neither the Uniform Commercial
Code nor the Indiana Code provides that an entity that
acquires a salvage vehicle in Indiana is subject to the
salvage title laws of the titling state. Indeed, and quite to
the contrary, Ind. Code § 9-22-3-11(e) explicitly demands
that “[a]ny other person acquiring a wrecked or damaged
motor vehicle . . . shall apply to the bureau . . . after receipt
of the certificate of title for a certificate of salvage title.” In
the absence of a provision that suggests otherwise, it
would seem odd to read the statute in a way that would
absolve an Indiana dealer of its obligations to abide
by Indiana salvage title laws when it happens to pur-
chase a vehicle that is titled by another state.6


6
  The Eastern District of Missouri observed that “[m]otor
vehicles . . . may be bought in one state, sold in another, regis-
                                                    (continued...)
No. 09-1675                                                      15

  Randy’s finally argues that insurance companies are
gatekeepers upon whom dealers can legally rely and that
Ind. Code § 9-22-3-11(e) does not apply to dealers. Neither
of these contentions has merit.
   First, no statutory provision that we can find suggests
that Ind. Code § 9-22-3-11(e) applies only to dealers.
Indeed, the literal language of that provision, which speaks
to “any other person,” suggests quite the opposite. Second,
Indiana can legitimately require those operating within its
jurisdiction to comply with its salvage title laws. De-
pending on the relevant state’s law, an out-of-state insur-
ance company may be able to acquire a wrecked vehicle
without having to apply for a salvage title. But “any other
person acquiring” that vehicle in Indiana is required by
Ind. Code § 9-22-3-11(e) to apply for a salvage title once
it receives the certificate of title (subject only, of course,
to the question whether ongoing ownership is required).
  Since we decline to follow Riha and Duckett, and because
we conclude that Randy’s was properly subject to the
provisions of the Indiana salvage title, the interpretation of



6
  (...continued)
tered in a third, and damaged in a fourth, creating a myriad of
choice of law issues.” Duckett, 2007 WL 4379174, at *6. In
concluding that the law of the titling state applies, the court was
presumably trying to inject some certainty into an otherwise
nebulous body of conflicting state law. However, the proffered
solution would be effective only if all states applied the
salvage laws of the titling state. In any event, we find § 26-1-9.1-
316 to have only a tenuous relationship with § 9-22-3-11(e).
16                                              No. 09-1675

Ind. Code § 9-22-3-11(e) is determinative of the present
case. Since there is no clear controlling Indiana precedent,
it is appropriate to certify this issue to the Supreme Court
of Indiana under both Indiana Rule of Appellate Procedure
64 and our Circuit Rule 52.


                   III. CONCLUSION
  We certify to the Indiana Supreme Court the question
whether an entity that purchases and later sells a wrecked
vehicle is required to apply for a salvage title under Ind.
Code § 9-22-3-11(e) when it no longer owns the vehicle
upon receipt of the certificate of title.
  The clerk of this Court shall transmit the briefs and
appendices in this case as well as a copy of this opinion to
the Supreme Court of Indiana.
                                      Q UESTION C ERTIFIED.




                          12-17-09